Name: Council Regulation (EU) 2018/1932 of 10 December 2018 repealing Regulation (EU) No 667/2010 concerning certain restrictive measures in respect of Eritrea
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Africa;  defence;  international security
 Date Published: nan

 11.12.2018 EN Official Journal of the European Union L 314/8 COUNCIL REGULATION (EU) 2018/1932 of 10 December 2018 repealing Regulation (EU) No 667/2010 concerning certain restrictive measures in respect of Eritrea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2018/1944 of 10 December 2018 repealing Decision 2010/127/CFSP concerning restrictive measures against Eritrea (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 23 December 2009, the United Nations Security Council (UNSC) adopted United Nations Security Council Resolution (UNSCR) 1907 (2009) imposing restrictive measures against Eritrea, consisting of a ban on the sale and supply to and from Eritrea of arms and related material. (2) Council Regulation (EU) No 667/2010 (2) gives effect to the measures provided for in Council Decision 2010/127/CFSP (3), adopted pursuant to UNSC Resolution 1907 (2009). (3) On 14 November 2018, the UNSC adopted UNSCR 2444 (2018) terminating, with immediate effect, all UN restrictive measures against Eritrea. (4) On 10 December 2018, the Council adopted Decision (CFSP) 2018/1944 repealing Decision 2010/127/CFSP. (5) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (6) Regulation (EU) No 667/2010 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 667/2010 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) See page 60 of this Official Journal. (2) Council Regulation (EU) No 667/2010 of 26 July 2010 concerning certain restrictive measures in respect of Eritrea (OJ L 195, 27.7.2010, p. 16). (3) Council Decision 2010/127/CFSP of 1 March 2010 concerning restrictive measures against Eritrea (OJ L 51, 2.3.2010, p. 19).